UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): May 4, 2016 SUNDANCE STRATEGIES, INC. (Exact name of Registrant as specified in its Charter) Nevada 000-50547 88-0515333 (State or Other Jurisdiction of (Commission File Number) (I.R.S. Employer Identification No.) Incorporation) 4626 North 300 West, Suite No. 365 Provo, Utah 84604 (Address of Principal Executive Offices) (801) 705-8968 (Registrant’s Telephone Number, including area code) N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions (see general instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14-a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01Regulation FD Disclosures On May 4, 2016, Sundance Strategies, Inc. (the “Company”) issued a press release announcing that the Company will be presenting at the 3rd annual Growth Capital Expo Micro Cap Investor Conference, held on May 3rd through May 5th , 2016 in Las Vegas, NV. The press release is filed as Exhibit 99.1 and is incorporated herein by reference. Item 7.01Financial Statements and Exhibits. (d) Exhibits The following exhibits are filed with this report: Exhibit No. Description Press Release Announcing the Presentation by Sundance Strategies, Inc. at the 3rd Annual Growth Capital Expo Micro Cap Investor Conference 2 SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the Registrant has duly caused this Current Report to be signed on its behalf by the undersigned hereunto duly authorized. SUNDANCE STRATEGIES, INC. Date: May 5, 2016 By: /s/ Randall F. Pearson Randall F. Pearson President, CEO, Acting Chief Financial Officer and Director 3 EXHIBIT INDEX Exhibit No. Description Press Release Announcing the Presentation by Sundance Strategies, Inc. at the 3rd Annual Growth Capital Expo Micro Cap Investor Conference 4
